Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 1 of 16

EXHIBIT G

December 1, 2020 — February 28, 2021 Invoice
Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 2 of 16

Rock Creek Advisors LLC
1738 Belmar Bivd

Belmar, NJ 07719 US
jgansman@rockcreekFA.com
rockcreekfa.com

INVOICE

BILL TO SHIP TO

Barfly Ventures, LLC Barfly Ventures, LLC

35 Oakes St SW Ste 400 35 Oakes St SW Ste 400
Grand Rapids, MI 49503 Grand Rapids, MI 49503
United States United States

 

ROCK CREEK

INVOICE # 1348

DATE 03/11/2021
DUE DATE 03/11/2021

TERMS Due on receipt

 

SERVICE DESCRIPTION

Financial Chris Peirce
Advisory
Services

Financial Paul Neitzel
Advisory
Services

Financial Jim Gansman
Advisory

Services

Financial Tim Peach
Advisory

Services

Financial Brian Ayers
Advisory

Services

Financial Lindsey neitzel
Advisory

Services

Expense Postage/Parking/Pacer ECF
Reimbursement

December 2020 - February 2021 BALANCE DUE

QTY
28.20

91.40

3.90

0.80

2.80

10.10

RATE
375.00

525.00

575.00

600.00

475.00

300.00

738.68

AMOUNT
10,575.00

47,985.00

2,242.50

480.00

1,330.00

3,030.00

738.68

$66,381.18
Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 3 of 16

BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

 

 

 

Project Category Summary
Hours Amount

Attendance at Court Hearings and Review of Pleadings 6.1 $ 3,307.50
Bankruptcy Reporting 24.4 $ 12,055.00
Business Analysis 11.6 $ 5,725.00
Business Operations 80.1 $ 39,185.00
Creditors/Creditor Committee Communication 0.1 $ 52.50
Fee Application 10.1 $ 3,030.00
Meetings - Other 3.9 $ 1,800.00
Meetings - with Counsel 0.4 $ 52.50
Meetings - with Debtor 0.5 $ 262.50
Sale Process 0.3 $ 172.50

Total 137.2 $ 65,642.50

 

 

 
Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 4 of 16

BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project Category Summary Hours Billable Amount
Attendance at Court Hearings and Review of Pleadings

Jim Gansman 2.1 $ 1,207.50
Paul Neitzel 40 $ 2,100.00
Attendance at Court Hearings and Review of Pleadings Total 6.1 $ 3,307.50
{Bankruptcy Reporting

Brian Ayers 1.9 $ 902.50
Chris Peirce 44 $ 1,650.00
Paul Neitzel 18.1 $ 9,502.50
. Reporting Total 24.4 $ 12,055.00
Business Analysis

Brian Ayers 0.7 $ 332.50
Chris Peirce 2.2 $ 825.00
Paul Neitzel 8.7 $ 4,567.50
Business Analysis Total 411.6 $ 5,725.00
Business Operations

Brian Ayers 0.2 $ 95.00
Chris Peirce 19.8 $ 7,425.00
Jim Gansman 1.6 $ 862.50
Paul Neitzel 58.4 $ 30,502.50
Tim Peach 0.5 $ 300.00
Business Operations Total 80.1 $ 39,185.00
Creditors/Creditor Committee Communication

Paul Neitzel 0.41 $ 52.50
Creditors/Creditor Committee Communication Total 0.1 $ 52.50
Fee Application

Lindsey Neitzel 10.1 $ 3,030.00
Fee Application Total 10.1 $ 3,030.00
Meetings - Other

Chris Peirce 1.8 $ 675.00
Paul Neitze! 1.8 $ 945.00
Tim Peach 0.3 $ 180.00
Meetings - Other Total 3.9 $ 1,800.00
Meetings - with Counsel

Paul Neitzel 0.1 $ 52,50
Meetings - with Counsel Total 0.1 $ §2.50
Meetings - with Debtor

Paul Neitzel 0.5 $ 262.50
|Meetings - with Debtor Total 0.5 $ 262.50
Sale Process

Jim Gansman 0.3 $ 172.50
Sale Process Total 0.3 $ 172.50
Total 137.2 $ 65,642.50

 

 

 

 
Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 5 of 16

 

oo'ooe )3=—si«dS:«CD009—s—s S$ SCO ueid (4) LO Jo} aBenbue| Joye] apis melAey — suoesedcC ssauisng yore, wily seinjuen Aeg 0Z0Z/9/Z1

0S°29¢ $ 00ScS $ GO 499M JOLd Joy AjAoe yseo MalABY = SUONBJEdO sseuIsng fOZHON (Neg seinen Aeg OZOT/L/Zb

00°SPE $ oosss $ 90 saysni / Jaydeyo so eaysni | sBuipesjd jo uewsURd Wr seinjued Aeg = 0Z0Z/Z/Z1

LL daideus jo juaujuiodde 0} uofoy LSM Jo MaIAes =MelAey pue shuLeS}
NOD je souepusyy

OS'Z8L $ OOSLE $ gO OOMAU 0} UONEHINUOISI 1OJ SJUNODDe yUeg OOPjO ayepd¢, =suoHeiadE ssouisng B28 SUUD soInjuaA Aeg Ozoz/r/Z}

00°SOL $ o0sS¢s $ 20 HEC F osIUsGg YM MaIAal Jamod Apu; = suoHeieda ssouisng JEZHON [Neg soinsA Aeg O0ZOZ/P/Z)

09°29¢ $ o0sS¢s $ GO UOISJ@AUOD :8J ZF] ‘UOSer ‘snoNn] UYyOr YIM EQ suoHeiedO ssouisng JEZHON [Neg soinjueA Aeg OZOZ/P/Z}

00°0S2 $ oosle $ 0% MeiG@lIIY HEY Woy siskfeue COMEU/ODPIO aloUDdaY — SUONeJedE Sseuisng G18q SUYD seinjuen Aeg OZOZ/P/ZL

oo'ore $¢ oo00e $ 80 ddy 904 uojeoyddy ee4 |eZHeN Aespuly sainjue, Aeg OZO/E/ZL

OO'GLE $ o00SzS $¢ 90 sjuawAed yoom juaiino eacidde pue MelAedy = SUOIJEodO ssouisng JOZHON [Ney soinjusp Aeg OZOZ/E/ZL

OO'SLE $ ooSszcs $ 90 sjuawAed esea| ajddry peoig mainey = suolJesadcQ ssouisng [OZHON [Neg soimjus, Aeg OZOZ/E/ZL

00°SZ $ oosle ¢ ZO jsenbel Jajsues suoyeiedQ sseuisng OIIBq SUYD soinjusr Aieg OZOZ/E/ZL
pue uoleHiouose: COMaU/Oopo Bulpsebes sjrewe MolAey

0S°292 $ 00°SZS $ GO UOHEHIOUODSI COMBU/OOPjO ssnosiIp suoNesedg ssoulsng JOZHON (Neg seinjusn Aeg OZOZ/Z/ZL
0} SHYD puke “UOSIIIAA BS!US ‘MaIgSIIY HEY) UM [12D

oo'oze'l $ O0'00E an ddy 8e uogeoddy 904 jeZHeN Aespur] soinjuen Ayieg OZOZ/Z/Cb

Og Z8L $ oOO0'SZE $ gO UOHEIIOUDIAs COMBU/OIPIO SSNOSIP 0} |OZHON SUONHeIadO sssuIsng Bdl8g SUUD soinjusA Aeg OZOZ/Z/ZL
[Nd PUe ‘LOSI asiuag ‘Maigal|ly PEW UM [2D

OS LZSL $ 00G¢s $ €0 oomau JO} sugid jeoipew pue sesusdy suoie1edO sseulsng JOZHON [Neg soinuen Aeg OzOZ/Z/ZL
Jonbi jo sa;suey as JaAng YM sirewe dn-mojjo-4

OS LSL $ 00°Sz¢S $ €0 uonduinsse suoyjeisdo sseuisng JOZHON [Neg soma, Aeg OZO?/Z/ZL
ALOv :24 (49819 YOO) wir pue (O49) HEW UM [12D

OS eZL $ oOOGLS $¢ €0 ueid ¥L Op JO JaSUes] 1SN 0} SN} SA UOHdUUNSSY suOHeIedO SseuIsng UeWUSUed WIf seinjuaA Aueg OZOZ/Z/ZL
“‘ueld ¥LOp J [Neg pue MaIquIIN HEY /M [12D

oo'soL §=6 $«OO'SZ7S) S$ «ZO J9SUB.} 4 LO -84 (HEIN) OAD 49Ang YM ED suoNesedQ ssoulsng —s- f9ZWON [Neg soinjuer Aeg OZOZ/Z/ZL

os 7Zt $ oocés $ €0 SeWe SMalqIIIy suoeledO sseulsng UBWSUed WIT seinjuer Aeg OZ0Z/e/ZL
pe pue uoNOssip ued 4,07 8 Ned /M jIED

OG ZSL $§$ ooszs $ ¢€0 UBLUSURD UIT YIM UORNOSsIp ueld ¥LOP SsNosIq suoHesedO sseuIsng JOZHON [Neg soinjueA Aeg OZOZ/Z/ZL

0S°C972 $ ooses ¢ GO BSO/9-}SOd SUO!}IEIJOD YSed °31 04D COMA YM [|e suoHeJedO sseulsng [OZION INegq sainjuen AEG OZOT/e/eb

00°0LZ $ 00°S2S $ 0 Ayayoe yseo yeem JOUd MalAey = SUOHHeJedQ ssouisng JOZHON [Neg saunjusn Aeg OZO?/L/ZL

00°S2zZ $ oO0SZE $ 90 MAIGSIIY HEY) WOl) UONeIOUCOSs MAIAGY] «= SUONJeEIOdO SSoUISNg GB0ldq SUD soinjuer Aeg OZOZ/L/ZL

yunowy ajey sinopy uonduoseg Miobayea yoafoig jeuojssajoig quays aed

s1gellg a1qeiiia

qml-/y6L-02 :# eseg
(spidey puesd) uebiysiw so JoU}sIq Usa}SEAA

OT ‘saunque, Ajueg
Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 6 of 16

 

OS TLL $ o0'cZe $ €0 uoyeliouooal suoyeiedO ssouisng GIWUIq SYD soins, Ayeg OZOZ/LL/ZL
puooes pue ‘sjuewAed ‘sjeoueUly OO SSNOSIp 0} |@ZHEN
[Ng pue ‘UOSIIIAA eSIUaq ‘Maigai|Iy WHEW UM [18D
Og ZSL $ o0sSz> § €0 sjuawAed pue uojesoye suoyeiedo sseuisng JOZHON Neg soins, Aeg OZOZ/LL/ZL
Ysed ‘ai (diy) esiueq pue (4eAnq) yeW ‘syd YM {IED
oo'scslL'L $ OOSZS $ ZZ Bueey noo puayy sbulpeeiq jo = JAZHON [Ned sainjua, Ayieg OZOZ/OL/ZL
MaIABY pue sBhuuesy
NOD ye souepuaTy
09°2S $ o0'Szs $ 10 sesuedxs suoijeiedo ssouisng [OZHON Neg sainjuen Aeg OZOZ/OL/ZL
ayejse Aed 0} sjunoooe yueg usemjeq Aauow JejsuesL
09°29 $ o00S2S $ G0 jesunos oj seidoo = suonesedo ssouisng [OZION Neg seinjusa Aieg OZOZ/OL/ZL
pues pue div AAIg YM Sea} LSM SSNosip pue MaIAS!
0S°¢S $ 00S2¢s $ 10 s}uewAed jual ‘31 MaJpUY 9 PAN YIM slew = suoeedO sseulsng JOZHON Neg soinjusA Aeg OZOZ/OL/ZL
00°SOL $ 00G2¢s $ 20 sjuawAed JOpUan 2 (ql) @SIUEC YIM }X9} puke |]eQ  suoHesedo ssauisng JOZHON [Neg sainjuer Aieg OZOZ/OL/ZL
00°OLZ $ 00 Ses $ 0 Ayanoe yueg malAay = SuoHeJedC ssouisng jOZMON [Neg seinjuen Aeg OZOZ/E/ZL
os'és $ 00Sz¢S $ +10 snjejs ssauani6i0} UOHBSIUNWLUOZ) JOZHON [Neg soimuUeA Aeg OZOZ/E/ZE
ddd Pue 92; 18G0}OO ‘91 SaPILULIOD JOWPSsO UM [PeWS SayWWOy
JOUPSID/SIOWPID
os'z97e $ 00°SzS $ GO Pied HWPalo Aw 91 SHUeDIEW YM seu suoyesedoC sseuisng feZWEN [Ned sainjuen Aeg OZOTZ/E/ZL
00°SZ $ oOsSZE $ 20 SUQSp ouNjny pue yespisao suoyeiedO sseulsng Bold SHYD seinen Apeg 0Z0Z/6/Zh
puny 0} Junoo.e Jay 0} 4O} WO SpuNy Jejsuedy
OSCLL $ o0SlE $ €0 seouejeg yueq pue sucyeiedQ ssauisng Bde SUYD seumus, Aeg OZOZ/6/ZL
JUNODI DB) O} B4IM SSNOSIP O} [OZHON [Ned YWM [12D
OS’ Z8L $ oOSlZE $ gO SOueINSUI! PU ‘S{EIOUBUY JOO jo snye}s suoyesado sseuisng Bldg SHYD seinjUusA Aeg OZOZ/G/ZL
‘unoook Copjo BuRHYy SUOTOeSUR. MOIAG! 0} [@ZTON
Nd PUR ‘LOSIIAA aSIUag ‘Meigal|Iy HEW YM [12D
OS LSI § o0S2s $ €0 SSOUB|EG YULQ PUL S1IM SSNOSIP 0} SHYD YM [T2Q suoeiedg ssauisng JOZHON [Neg sainjueA Aeg OZOTZ/E/ZE
0S'c9¢ $ 00SzS $ GO sjuowAed suoneiedo ssouisng J8ZHON [Neg sainjusA AEG OZOZ/G/ZL
'8J (div) SUD puke ‘asiueq ‘malgelhy WHEW UM {29
SAS TA $ 00S¢s $ GO suoieodde 9aj DON maiAey suojesedg ssouisng [eZHON INEg sainjus, Aeg 0ZOZ/S/Zb
00°0LZ ¢ o00SzS $ vo 488M ay} JO} sjueUAed OOpjo ovcidde pue malAay suoneiedo ssauisng [OZ}ION [Neg soumusA Ae O0ZOZ/S/ZL
OQ0°SOL ¢$ o0SzS $ ZO sseippe ayei0di0d MSU PUB S80} [SN ‘a1 sew suoneiedg ssouisng JEZHON Neg soinusn Aeg OZO7Z//CL
00'OL? $ o00ScS $ 0 SUejO uupy suojeiedO ssoulsng JOEZHEN [Neg soinjusA Aeg OZOZ/R/ZL
pue YOVd ‘a4 Aides pue PoAUOD 0} UOHOW MaIAaY
qunowy ayey sinoH uonduoseg Miobajen peloig =jeuoissajoig yUsHD ay2G
31921 11a a1qeiiig

aml- 2761-02 :# eseD
(spidey pueid) ueBIyoIW Jo JOLISIG Usa}Sap,

971 ‘sounqua, Ajsieg
Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 7 of 16

 

O0O'SLE $ 00°S2S § 90 S}UBWASINGSIP JAqO}OO UO Wio~A Buyioday Adjdnsyueg jOZHON [Neg sainjusA Aeg 0ZOZ/IL/ZI

OS PL $ O0Slry $¢$ £0 S,6601 Buinss! ssnosip sishjeuy ssouisng suoky UBLIQ SaIneA Aeg OZOZ/OL/ZL

00°SZ $ oosZe $ ZO sjuowuAed Hulwoodn pue s,660} SSNOSIp 0} }eZHEN ©suUOTeiedGg sseuIsng BWUSd SUYUD sounwusA Aeg OZOZ/9L/ZL
|N@q PUB ‘LOSI AA asluag ‘MaIqaI| HEW UM 12D

o00°SOL $ 00°S¢S § ZO suyg suonesedg ssouisng JOEAION [Neg sainjusA Aeg OZOZ/OL/ZL
pue dy Aj UHM uOoIssnosip juewAed eyjo pue BGOL

0S°266 $ o0oSzs $ GL HOW Jo} sjuewesungsip ieqopO Bumoday Aojdnsyueg JOZHON [Neg seunjua, Ayeg OZOZ/SL/CL

OO'SLL $ 00G/S $ ZO ALOv pue ueo} ddd J Seon] uYor jm ]eQ suoHeJadO sseulsng ueWISUed WIT seinjue, Aeg OZOZ/SL/ZL

00°01 $ 00°ScS $ v0 uBWSUed WIT YM Uo}eoIdde ssauedi610} ddd ssnosiq suoyeiedg ssoulsng JOZHON [Neg saunjUsA Aeg OZOZ/SL/ZL

00°0€Z $ oOo S/S $ 0 UBO| ddd 91 |NEg MIIEQ suoNeiedO ssouisng uUeWsUed WIT soimjUaA Aieg OZOZ/SL/ZL

00°061 $ o0Slry $ FO ; SNJE}S JUS [BIOUBUY OJ UOISSNOsip sisjeuy sseuisng siahy ueg sounjua, Apieg OZ0Z/PL/ZL

OS ZLt $ O0OSZS ¢ ¢€0 ‘Bue; das yL Op UO ssuodsel pue see Jo MaIAaY SS8I0Jq BIES uUeBUSUeS WIT SainjuaA Ae OZOZ/PL/ZL

OS’ Z8L $ O00SLE $ GO Y8OM ISEB} sisfjeuy ssauisng BI18d SUYD sinus, Aeg OZO?/PL/Zt
40} AWAHOe yUeG YIM UOHeHIOUODe COMaU/OOpIO ayepdy

OGZSL $ 00SzS $ €0 OOMAU PUB OOPjO UBEMJaq JUS SeIIa}G BJed0|/y suOHeledO sseuisng fOZWON [Neg sainjuaa Aieg OZOZ/PL/Zh

OO'SLE $ 0092S $ 90 UWWYUOS 0} 48ANq suOoHeIadO SsoUuIsng JOZWON [Neg sainjuep Aeg OZOZ?/PL/ZL
jleuua pue pesojo oq ued Jeu} SJUNODOR yURg MaIAeY

oo'ste $ ooszes $¢ 90 syueuked suonjeiedQ sseuisng = @ZHON INE seimUe, Aeg OZOZ?/PL/ZL
Ayn pjo pue sjuswAed :ai meipuy pue esiueq UM |]eD

OS'ZSL $ o0S¢cS § €0 syunosoe yUueg ONd jo Buisojo :a) 4qq YW slew = suoneiedo sseuisng fOZHON [Neg soimuan Aeg OZO?/PL/ZL

00°SZ $ OO SZE $ ZO sonssi gy uado pue jueuiAed judi % SSNoSIp 0} }eZHEN suoNesedgQ sseuisng BB SUYD SoinjusA Ae OZOZ/PL/Zb
INEq PuUe ‘LOSI AA SSIUSC ‘MaIqG9I[Iy HEY) UM [12D

oS zsl'Z $ oD'SZS $ LP @SB9 BY} JO SuoHeiedo §=—suoHeiodg sseuisng JOZHON [Neg sinus Aeg OZOZ/FL/eL
Buuinp Joyqap Aq pied jual Jo ajnpeyos aiedaig

00°SOL $ 00Gz¢S $ ZO snjeys suojeiedQ sseulsng JOZHON (Neg seiNUeA Aeg OZOZ/FL/ZL
yuowwAed pure jue ‘el SUYD 8 Wey ‘ssiueq YUM 12D

00°SOL $ o00GzS $ ZO MaJPUY UM sjusWwe]e]s jeIoUeUYy Jaqo}OO ssnosip suoHeiedo ssauisng [OZHON INeq soinjUsA Aeg OZOZ/LL/CL

00°0”8 $ o0Szs $ OF sjunoose yueq ayjuBdISW UleWeo = sudHeJedO ssauisng [SZHON [INEg seinjusA AEG OZOZ/LL/ZL
@sSOjo puke syuNodoe aljUedIOyy UBaMjod SpUNY JoysUeL]

0s 'z9d $ 00°S¢S $ G0 AWanoe yueg MaIAey — sUOHJeJedQ sseuisng OZHON [Ned sinus, Aeg OZOZ/LL/CL

qunowy ayey sinoH uondusseq AioBaye yoafoig = jeUOISSajoid yuayy ajeg

ace aqeila

aMl-Zy6L-02 :# OSeD
(spidey pues) uebiysiw jo JOLYASIG Wia}Sa_,

TI ‘sainjuaa Aj qieg
Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 8 of 16

 

09° LEZ § OOSLY $ GO YOW LOO JO} suojesolje 8 sped MalAei Burpodey Aojdnayjueg siohy Ueg seinjuen Ayieg OZOZ/OE/ZL
00°012 $ o0s¢s $ v0 sjuawAed 721 SUYD 9 ‘asiuaq ‘He YM [12D suoHeJadQ ssauisng OZHON [Neg seinjuer Aeg OZOZ/OE/ZL
00°0SL $ ooSze $ ro sjuncooe yueq suoneiedo ssouisng BHO SUYD Sonus, Aiieg OZOZ/OE/ZL
oopjo ‘sjuewAed ‘4, 0p ‘aouesnsul BuipseBel jozpHeN
INE PUB ‘UOSTIIAA SSIUaq] ‘Maigal|Iy YEW YM [12D
0S 29S $ OOSZE $ GL HOW 0 40} suoHeooje asuedxe Buroday Aojdnuyueg Bdildqg SUUD sounjUsA Awieg OZOZ/6Z/cL
JSOJOJU! PUL YRS YIM $, Ped |OA2j B10}S BONPOIg
00°SOL $ o00S¢S $ ZO sjuawAed comau “SA COpjo 31 URL YM UOIssnosiq suoljesedQ ssouisng JEZHEN (Ney sane Aeg OZOZ/sZ/Zh
00°S6 $ OOSLY $ ZO sjuawAed OOMAU “SA COPjO a1 [Neg YM UOISSNosig suoHesedO sseuisng siaAy ue sounjUeA Aeg 0Z0Z/8Z/ZL
00°00€ $ O0'SZE $ 80 vere yBnoiyy Ayagoe yueq ayepdq, =suoneiedg sseuisng BIB SUYD sounjus, Aeg 0OZOZ/SZ/Zb
00'SZ $ oosZe $¢ zo sway}! oopjo Bulurewias pue ‘puayjuow ‘sjuawAed suonesedo ssoursng BONG SUYD soiNmUsA Aeg OZOZ/8Z/Zt
SSNOSIP O} [SZHON [NE PU UOSI}[IAA SSIUSC] YM IED
00°SOL $ 00°Szs $ 20 Jaqo}oO jo} + suonesedg ssouisng lOZHON Neg sainjuaA Ae_ OZOZ/EZ/ZL
Buryodas yuowAed ssnosip 0} suYyD pue asiueg UM 1129
OGZLL $ oosSle $¢ €0 UONHEPIOUDDE! OOPjO ‘Juss ‘sjuUsWAed SSNOSIP 0} [EZHON SuUOHeIadO ssouisng BI SUYD sSouNjuaA Aeg OZOZ/EZ/ZL
INBd pue ‘Mega HEW “UOSIIIIAA BSIUSG YM {kD
OG ZSL $ 00°GeS $ €0 sjuawiAed ssnosip 0} SYD ‘asiueg ‘Hey YM [Ie suonesiedCO ssauisng JOZHON [Neg seinjus, Ayieg OZOZ/ET/ZL
00'OLZ $ o0SzS $ +O 48OM Sy} JO} SJuBWEsSINgsIp oAcidde pue MalAey suOl}eleadQ sseuisng JOZHON [Neg soimjusa Aweg OZOZ/ZZ/ZL
00°S2 $ 00GZE $ Z0 sjuawiAed Ssnosip 0} JSZHON [Ned YIM 2D suoHeiedO ssouisng BOB SUYD Sanus, Aeg OZOZ/LZ/ZL
OG CLL $ OOSLE $ £0 yeBpnq umop puim = suonesadg ssouisng Bldg SUYD SOINUEA Ae OZOZ/LZ/ZL
pue ‘uoHellouooel ‘sjuawAed Jue! SSNOSIp 0} JOZTAN
INE PUe ‘UOSIIIIAA BSIUaq] ‘Masgal[Iy HEA YM j1eD
00°SOL $ 00G¢s $ 20 sjuawAed :21 SUYD YIM dn-mo|jo4 suoneiedQ sseulsng fOZHON [Ned seinjued Aeg 0Z0Z/1Z/Zh
OG LZSL $ 00'SzS $ €0 YSOM BU} JO} suoReledO sseuisng fOZHON [NeY saimjusp Aeg OZOZ/LTZ/ZE
syusuAed a1 OOMOU PUB SHYD (diy) esiueq YWM 11eD
OS Z8L $ O00SLE $ GO saougjeq pue Ayayoe yueq Oopjo ayepdr) = suoHeiedQ sseulsng GB SUYD saunjus, Aweg OZOZ/OZ/Zt
os4sz'z $ o0Sz¢> ¢ €FP HOW JO} SjueWasiNngsip Jeqo}oQ + Burmpioday Aoydnyjueg JOZHON Ney sounjusp, Awieg OZOZ/SL/ZL
OgZzoL': $ o0SzS $ LZ UO} ddd JO} sesuadxa peaoidde ezewuwins sisAjeuy sseuisng JEZHON (Neg seunjusA Ayieg OZOZ/ZL/ZL
OS ZS1 $ 00°ScS $ €0 yeam oy} JO} SjuaWAed sAcIddy suoHeiedO ssouisng JOZHON [Neg seuNjUsA Aieg OZO/ZL/ZL
oosszv'eé $ O0SZS $ 29 Buniodes YOW 40) sjuaWasingsip J8qo}OO ezeWUWNg Buloday Aoydnijueg JOZHON [Neg soinjuad Aeg OZOZ/LI/CL
qunowy ayey sinoy uonduoseg AioBajen yoaloig = feuoissajoid qusyD aed
s1qeilig age

qMl- 764-02 :# aseD
(spidey pueid) ueBIYyoIW Jo JOU}SIG Usa}sO”,

OTT ‘sounqus, Ajjieg
Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 9 of 16

 

o0'OLZ $ 00°S¢S § ¥0 uojeoyjdde suojeiodQ ssouisng [OZWON [Neg seins, Ayeg LZOZ/S/}
ssaudAibioj Ue] ddd 10} soda. jjouAed maiael
05° 29T § o00S¢¢ $ SO yseool0j yuowAed suojeisdO ssauisng JOZHON INeg sans, Apeg LZ02Z/8/b
ainyny ayepdn pue yoom ayy JO} sjuawAed yseo MaIAaY
0s coe $ o0SzS § G0 Buyeey jo soueape ul jaHpnq uMOp-puIM MalAayYy = SUONB.8dCO sseulsng JEZHON [Ney sainUEA Ayeg LZOZ/L/L
00°SOL § 00GeS $§$ ZO Jajsue.} Spuny pue souejeg Yue 81 SUYD YyIM [12Q suogqeiedg sseuisng jOZHON [Neg sainjusA Ayeg = LZOZ/Z/E
00SL $ OOSZE $ ZO sjuatuAed pun 0} yunoooe ayyuBoIayy = suONFesedQ sseuIsng SING SUYD sana, Aeg LZOZ/Z/b
O} JUNODNB 4D} Wow Jajsuet) aacidde pue ayeniuy
00°SZ $ O0'SZE $ 20 yunoase = suoHejedo sssuisng BIB SUYD sinus, Aeg LZOc/LiL
ajjuedey| Suipuny ssnosip 0} jeZ}EN INEg YUM {eD
00°0e9 $ O00°SzS $ ot deo sishjeuy sseuisng JOZWON [Neg seunjuen Aeg = LZOZ/Z/L
SA $8Oj |BUOISSOJOJd JOQUISAON SZELUWUNS Pur MaIASY
0S°289 $ 00SzS $ CL Supeey uoyepljosuog s6uipeajd jo [9ZHON Neg seinjuen Aeg = LZOZ/L/L
MaIASY pue shues}4
NOD ye souepUAaHY
00°S2S § o00cZS $ OL Gupeay yNnos je souepuspy sBuipesjq jo uBwusuRd WI seinjuen Aieg = LZOZ/Z/L
MalAayY pue shupes}y
yWnod je souepusynYy
C0 0zr ¢ o0sSzs $ 80 Buueay pno0s 10j deoei snyeys suedsig suoneiedo ssouisng JOZHON [Neg sainjueA Aeg LZOZ/Z/b
OO'SLE $ 00S¢S $ 90 Ayjiqel :o1 jasunod ~— suoyjesedQ sseuisng fOZHON [Neg sainjuer Aeg  —LZOZ/L/L
jews pue ypne wintwioid duwu0d SJayIOM INH MeIAay
OG ZS1 $ 00'Szs $ €0 HOW 190 ‘81 LSM pue A4g YM eWay Bupodey Aojdniyueg JOZHON [Ne seinjuan AEG = LZOZ/Z/L
OS 281 $ oOSle $ 90 SJUN0Ie OCOPjo JO} AWANOe yUeg ayepd~y suoesedO sseuisng BIUIBq SUYD soimus, Aeg  -ZOZ/9/L
00°SZ $ 00SLE $ 20 sjuawAed pue s,660) suoeiedcQ sseuisng BUI SUYD seunjueA Apieg LZ0Z/9/1
BuipseBei [OZHON [Neg pue OSHA BsIUaG YM jeD
oosoL §=6 $«OO'GZ7S S$ ZO S,6601 pue sjuewXed suojeisdg ssoulsng = JOZHON INEd sainjuep Aeg —LZOZ/9/L
jeuoissajoud 101 SUUD pue (diy) asus UM eD
OSZOL'L $ o0'GeS $ LZ SO|NPSYOS LY Adi MAIAGY suoHeiedO ssouisng JOZHON [Neg sainjusr Aeg  LZOZ/G/L
oo’sse'L $ 0OSzS $ 9c MatAa! UOH}eOdde ssousAiBi04 ddd sisAjeuy sseuisng JEZHON Neg sounjue, Aeg LZOZ/S/L
00°SOL $ o0Szs $ 20 SOXE} OZOT *O/ UBIO O]ULjg YM SI|2EQ suoHeJedO sseuisng JOZHON [Neg seinusp Aeg = LZOZ/G/L
0G°29¢ $ o00SzS $ £0 AAnoe Jequusceq 40} yeHpng umop-pum syepdy)  suoHesedQ sseuisng lOZHON [Neg sainjusn Aeg — LZOZ/P/L
00°SOL $ 00°S¢S $ 20 eslueq pue suojeiedg sseuisng JOZHON [Neg sounjusA AEG = LZOZ/P/E
MAIQAIIIy HE YM J9jsUuel} YLOP PUB YSeO Jo MaIAgY
yunowy eyey sinoH uondusseq MoGeyen poloig jeucisseajoig quay ayeq
a1geiig eaqeig

qml-Zy6L-02 :# 8se9
(spidey pues) uebiysiw jo JOLASIG W1A}SE"\

OT1 ‘saunjus, Ajqueg
Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 10 of 16

 

0S 792 $ oOSzs $ GO deid wine. Xe} ssnosip 0} seon] UYyOr pu PEN YM 1/2D J0}Geq UM - shuNaay) jOZHON INBq saINjusA Aeg LZOZ/GL/L
OG ZS1 $ 00G¢S $ €0 AAnoe yueq MBIABY = SuOHJeJadQ ssauisng fOZHON [Ned seinjued Aeg LZO?/PL/L
00°0L2 $ 00 S¢S ¢ 0 yo6png umop-puim ul Ayagoe yseo syepdq = suonesedg ssouisng JOZHWON (Ney seinwusA Aeg LZOZ/EL/L
00°061 $ OOSLP $ 0 oyu! Buyioday Aojdniyueg sioky ueuUg sainjuan Aeg LZOZ/EL/L
HOW oJ [neg pue Auedwiod ym sjrewia/s}j20 dn-mojo4
OG ZS1 $¢ o0'Szs $¢ €0 esea| jO uoldiunsse pur piojpuR] yo ‘ei sew suoTeiedg ssouisng JOZHON (Neg sainjuaA Aeg LZOZ/EL/L
00'SEZ $ o00SGes $ VL suoyoesuel) yUeg AIG MalAey suoHeledG sseuisng fOZHON [Neg saunjus, Aeg LZOZ/EL/L
oszoz = $:«00SzS)— i $s G0 juawubisse esea; suoyeiedg sseuisng = JOZHON Ned seinjuan Aeg LZOT/EL/L
pue dwoo wom ‘saxe} Apadoid as jasunoo YUM 1129
00°SOL $ 00S¢9 $ ZO yoddns suojeieda ssoulsng JOZHON [NEG sounjusA Aeg LZOZ/EL/L
SSOUSAIBIO} ddd SSNOSIP 0} SYD pue eslueq UYM HED
00°SZ $ O00'SLE $ 20 5,660 pue UoNeIOUOSal ddd suoneiedg ssouisng Bldg SUYD SoimjusA Aeg LZOZ/CL/L
SSNOSIP O} [OZHON [NE PUL UOSI|/!AA SSIUSG YYM |/2D
00012 $ o0S¢s $ vO S]USWESINGSIP pue puey UO YSed MaIAeY suOHeIEdG sseuisng JOZHON Neg seunjusA Aeg LZO?/ZL/1
OG ZSL $ 00°S2S $ €0 UIN}ol XB} jeu, ‘oi SjuB}UNODOe xe] [lew ~=suOHeledO sseuisng [OZHON [Neg SaimUaA AEG LZOZ/ZL/L
OSes $ 00SzS $ 10 SSOUSAIBIO) ddd ‘8J es|ueq |12Q suoHeledO ssauisng JOZHON [Neg sina Aieg LZOZ/ZL/E
00°S~6 $ o0Sz> $ OL UOHEIIOUOIEI YSEO MOIAGJ 0} OY pue JaAng ym Buneayy JBUIO - sHuResyy JOZHON [Neg saunjusA Aieg LZOZ/ZL/L
oosz9 «=6¢ «OOSGZE) =O $$ OL (jaaeq SepNjoul) ddd Jou - SHunsayy =» PDUISj SUD SauMjueA AEG = LZOT/TL/L
‘uonei9U0084 “YL Op ‘eBpng UMOp pUIM SsNdsiIp 0} YO
- yeodo} ye MasgaTIIY HEY pue EZEN INeg YM Joo
0G 282 $ 00SGZS $ GO uolepl}Osuco Uo UOHOalgO 1 Sf Jo UOISNjoUOS sBujpesjg jo uBlusUed WIC soins, Aeg LZOZ/CL/L
MaIAey pue suey
NOD ye souepusyy
0S°292 $ o0S¢S $ GO uoHEpyosuoa uo UuOIUdo Yyoueg sBuipesid Jo JOZHION [Neg seunjueA Aeg LZOZ/ZL/L
MaiAay pue shud]
pNoD je souepuany
00°0LZ $ o0Sz¢s $ v0 sainpuedxe yoked §=suogeiedC sseuisng JOZHON [Neg seinjUeA AegG LZO?/L L/L
-uOU 10} }oHpng UMOP-pUIM/SSSUBAIBIO} ddd MaIAQY
00°SZ $ o0SZe $ 720 ayepdn ssauisng pue suojeiedQ sseuisng Sdilad SUYD sainuer AEG LZOZ/LL/L
SJUBLASINGSIPD ddd SSNOSIP 0} UOSIIIAA BSIUAC YM JeD
OG Z8L $ OOSLE $ GO Aiayoe yueq ayepdy) §=suoyeiedC ssouisng BdlBq SLYD soinjuen Aeg LZOTZ/OL/L
junoury arey sinoH uondussag AioBajyeD yoofoig = jeudissajoig qual) ajeq
a19e 1118 siqeliid

aMl- 261-02 :# 8SeD
(spidey pueid) ueBIysiw Jo JOLYSIG UsE}SA/\

OT 1 ‘sounzus, Ajjieg
Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 11 of 16

 

OS Z8L $ oosZe $ gO Oopjo io} AAQOe yUeq ayepdy = suoNesadoO ssouisng GdH8q SUD SounjuaA AEG 1LZ0Z/P2/)

00'0LZ $ o0ses $ 70 ye6png umop-pulm — suoljesedQ ssouisng [OZWON (Neg sainjusa Aieg LZOZ/ZZ/L
ul sjuawAed Buluoodn pue Ayagoe yuowAed MalAey

OS'¢S $ o0S¢S $ 10 sbully Ly6 a4 (uuee] pue uelfy) Ad eWay suoneiedo ssouisng [OZHON (NEG seinjusA Aeg LZOZ/LZ/L

00'SOL § 00°S¢S $ ZO Buy X81 LPG 84 FNM YUM [lewWM pue Yoieesay suoneiedo sseuisng JOZHON INEg soinwuen Aweg LZOZ/EZ/L

OS LSL $ 00SzS $ €0 JOl]O4 PIACD JO} BJOSauUIP] JO B}ye}s + suOIesedGQ ssoutsng JOZPHON [Neg sainjusA Aweg LZOZ/LZ/L
40} yOOYO Bulwosu! :a1 yoleese pue sjjeo auoud ‘sjrewa

OG ZGL $ 00S2S $ €0 UINJOs XB} 131 PON YM 12D suo#eiedo ssouisng jOZHON [Neg seinjue, Aeg 1Z0Z/OZ/L

OS CLL $ 00SZS §$ €0 Suinjei Xe] jeuy jo Buyy os suuD pueined Meo suoHeiedgO ssoulsng uUeUSUeS WIP sounjua, Aieg 1Z0Z/02/L

00°SOL $ 00°S¢S $ 20 uIN}81 Xe} At iO} pasu ‘e/ [aSuNOd *Y pan jlewWe suoeiedO ssouisng jOZHON [Neg seinjuaa Ae 1Z0Z/OZ/L

00'0LZ $ o00Gzs $ 70 uinjes suojesedO sseuisng [OZHON [Neg sounjusA Aeg |Z0Z/OZ/L
XB} AAd PUue 99) [SN -8s SUUD BY NeW ‘esiusq YUM [12D

OG CLL $ OOSZE $ €0 suinjei suoljesiadQ sseuisng Bula SUYD seunjuen AWegG LZ0Z/OZ/L
xe} Buipsebe jeZHaN [Neg pue UeWISUeS WIT LIM eD

OS ZSL $ 00°S¢S $ €0 SUYD *P WIT YIM WiN}ol Xe} A4g JO} peau ssnosiq suoHeiedCQ sseuisng JOZHON [Neg seinjuen Aeg 1LZOZ/OZ/L

oO'OSL ¢ oOSZE ¢$¢ vo UOHEI|INUCDes YSED PUL SOXe] SSNOSIP O} |eZHON sUOHeIadO ssouIsng Bldg SUYUD sainjuea Aeg LZOZ/OZ/L
[Ng pue ‘Ma/galiy HEY ‘VOSA, BSUS UM [12D

00°009 $ O000€ $ 02 ddy 9e4 uoyeojddy se4 jeZHeN Aespur] seinjus, Aweg LZOZ/6L/L

00°0¢P $ o0Szs $ 30 UBIO) suoHeledQ ssauisng [OZHON [Neg sainjus, Aeg |LZOZ/6L/L
a}ue| jo juawebebue ai jeuse pueog yeup aiedeid

0S9°Z9Z $ o00SzS $ GO sul pue UoIsus}xe ssnosip 0} Josedaid xe} YM 2D «© suOeedO sseuisng JEZHON [NEG sansa Aweg LZOZ/6L/L

oo'SsZe $ oo gZe $ OL OOMAU O} UONEI|INU09es PUODAS JO} ajly UOHeHIOUCDS! = suOT}e1odO ssoulsng QdilBq SUYD SoInjusA Aeg LZOZ/SL/L
ysnipe pue g1/p yBnoy Aanoe yueg ayepdy

00°SOL $ 00°S¢S $ ZO SOXE} (BJSP9} OO? -O4 JASUNOD PUB OAD jlewy sisfjeuy sseuisng fOZWON [Ne seinjuen Apeg LZOZ/SL/t

0S'%S $ 00S¢S $ 10 Sexe} |ejape}, suoljeiedQ sseuisng [OZHON [Neg soinjued Ae LZOZ/eL/L
Oc02 :34 Heder D Jequiau pseog YYM [29 BuoUd

0S°cS $ 00°SzS $ 410 sua}! Buipueys}no MalAei 0} SUYD B eSIUEG YM EQ suoHeiedO ssouisng [OZHON Neg sainjusA AEG LZOZ/BL/L

OSE $ O0SE $ £0 sjuowiAed pue 1219p ddd suoneiedg ssouisng @dl8q SUYO soimue, Aeg LZOZ/SL/L
BurpseBoi uosiiAA OSIUSG PUe jEZHON Neg YWM 1129

0G Z9€ $ 00°SeS § 10 Buniodes HOW Jo, Bunoday Aojdnajueg JOZHON [Neg soimusA Aeg LZ0Z/SL/L
SOI} SJUBWASINGSIP Jaquisoeq PUB JOqWaAON auedald

OS'ZSL $ 0oScS $ €0 Buiwiy Winjes xe} 11 SJUe|Y WIM SHeWS pue ye suoNnesedg sseuisng [EZHON Neg seunjuan Aieg LZOZ/GL/L

oS'cS $ o00Gzs $ 10 sjusweeibe diysseuped Jo} jasunoo jrewy jesunoD [OZHION Ned seinjuea Ae LZOZ/SL/E

ym - sbujeayy
junoury ajyey sunoy uondusseg Miobajye9 pafoig jeuocissajoid qual aed
a1qeiia s19e|1ig

aml-Z6}-02 :# aseD
(spidey pues) ueBIYyoIW Jo JOUASIG WIE}Sa/;A

TI ‘sounjus, Ajqueg
Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 12 of 16

 

os’ Ze $ OOGLE $ +0 SSOIOION JOWe AA WOl Uosenb Burioday Aojdniyueg BdNBd SHYD sainjus, Aeg LZ0Z/P/Z
Jo}ped 10) Auedwio0e Wd Saji} pue sajnpeyos MaIAaY
00'SOL $ 00SzS $ 20 yg-oid sexe} Apodoid :ai spew = suoneiedo sseuisng JOZHON [Neg sainueA AwegG = Lzoz/e/z
OS Z8L $ o0cle $ 50 UOHeIIOUCDAI YSed OOMON/OOPIOC Ul AHAHOe yUeq ayepdy) suoHeIedCO ssoulsng B08 SUUD soinjusA AEG  1LZ0z/E/Z
0$’c89 $ 00SZS $¢ SL ye6pnq uMop-pulM YIM See} aeduOO pue saya] suONesedO ssauisng JOZNON (Neg soinjusA Aieg LZOZ/L/Z
juawabeBue xe} 1e0K JuaLINO pue Jeo Jold MeIAayY
00'SOL $ 00°S¢S $ 70 UINJOJ XB] JEUY ‘OJ PAN flew  suoNeladO sseuisng JOZHON INeg seinue, Ayeg LZOZ/L/Z
OG ZS1 $ o00¢S¢9 $ €0 UINIS! XB} [EU JO} PSU 191 BMOID YWM EQ suoyeiadag ssouisng JEZHON INegq sainjue, Apeg LZOZ/L/Z
0002+ $ 00°S¢S § 80 s]youseq pue semiyn suoyeiedg sseuisng JOZHON [Neg sounuen Aeg 1LZO0Z/6Z/L
‘sjual 10} Buriodas sseueniBioy ddd A4g oiedaig
Og ZSL $ o0SzS ¢ ¢€0 UINJOl XE} [BUY JO} PSduU ‘ai UBYOD YM 12D suoNesadC sseuisng JEZWON [Neg sounjUsA AWeg 170Z/6Z/1
00°SOL $ 00S¢S $ ZO SOIOAUL LSM] MAIAOY = SUOHBIOdO sseUIsng JOZHON Neg seinjusA Aeg 1Z0z/8Z/h
09°292 $ o00SzS §¢ SO sjunoooe yueg ul Ayioe yseo MaIAsyY «= SUO}EJEdQ SsoUIsng JOZVWON Neg sainwusA Aeg 1202/82/14
og ZS1 $ ooseS ¢ €0 499M 94} JO) sjuaWAed sAciddy suoHeiedQ sseuisng = |@ZHON [Neg seinjuaA Aeg }ZO?/ZZ/L
00°S2 $ OOSZE $ 20 sjuawAed ssnosip 0} [Ned 9 BSIUeQ ‘Wel YIM HED sishjeuy ssouisng BIA SUYD soumjuen Apeg LZOZ/ZZ/L
OS°ZSL $ 00°Szs $ €0 uondunsse uejd 4, Op :01 Seoinosey Oy] suoHeiedo ssouisng JOZHON [Neg sane, Aweg 1Z0Z//Z/L
WJ} UOSII\Y pue MeJgeliy HeW “YOeRag Wi} YPM |IED
000s 3=s«$:«0D'009-— ss $ «C0 Bully OOSG pue Jayio - sBunaay\ yoeod Wit sainjue, Aeg  LZ0Z/ZZ/b
ypne (4) LOp UO JOye.;stuLUpY Uejq pue [Neg YM [12D
00°SOL $ 00°S2S $ 20 sjuawiAed ssnosip 0} SHUD 9 SsIuEg ‘HeW UM 1eO sishjeuy sseuisng [OZWON [Neg sainjusp Aeg 4Z0Z/ZZ/b
00 02r $ o0'S¢s $ 30 Jeng Aq uondwinsse ¥, OP JO MelAes pue seu = suoHeiedoO ssouisng JOZHON [Neg soinjusA Aweg 1Z0Z/9Z/b
Os'Ze $ oOSZE $ 40 [OZHON [Neg YM Jeo dn MoyjO4 suoHesedOQ sseulsng Sdsad SUYD SeinjusA Aeg LZ0Z/SZ/L
Ose $ oOcZe $ LO MOIAGI O} BIJ UOHEIIOUCIA M2IQZIID HE Pueg suoVeiedO sseuisng BUlBd SUYD sounjuea Aeg 1Z0Z/SZ/b
OS ely $ O0SLE $ LL uol}eIlOUDDe1 YURG COMEU =. SUOTJeEJadG SsoUISNg B01Sq SUUD sounjusA Aeg 1LZ0Z/SZ/L
OOP[O MAJABI O} MOIQSI|I] PEW] PUL JOZHON INC YUM [BO
0G°¢S $ 00S¢S $ +0 UOl}e1/9U0I9/ YSBD UO Sda}s }XeU 78/ SUYD YM |2Q  SuoHesedC ssausng jOZHON [Neg seinjusA Aeg 1Z0Z/SZ/L
OG ils $ oo sSzs ¢ Lh udHe11I9U0081 YSeO +31 SUYo pue jUaNIBUOD YM eQ «© suoHesedoO ssoulsng JEZHON [NEG soNUeA Aeg 170z2/SZ/1
00°006 § OOGZEe $ v2 fAZHON [Ned YM OOMeL O} UONelINUCDaI MaIAay «= SUOTJeIEdO ssouIsng GIB SUYD Soman Aeg LZOZ/PZ/L
ooosc'| $ oDSzZs $ v2 SHYD YM OOMAU A COpjO UORETIOUOIeI YSed siskjeuy sseuisng JOZWON [Neg sony, Ayieg 1Z0Z/PZ/L
oO'SZE $ O0SE $ OF OOMOU YIM UOHEIOUODS JO} AjAOB YUR OOPjO MelAaY = SUOHeJodO SseuIsng BB SUYD sainjusA Aeg LZOZ/PZ/t
yunouly ayey sinoH uonduosseg Kiobsye5 poloig jeuoissejolg yuayD ayeg
919eI1!g aqeiila

aml 2761-02 '# aseg
(spidey pues) uebiyoip Jo JOLSIG Usa}S9"\

TI ‘seunjua, Ajqueg
Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 13 of 16

 

0S°29¢ $ 00°S¢S $ L0 sjrewa xe} ALedoid pue Ydy MelAey suoHeieda ssouisng [OZWON [Neg sainjusn Aeg 1ZOZ/TZL/Z
00'SOL $ 00Sz> $ 20 SS@UaAIB10) ddd pue sexe} Aedoid :2i esiueq YM [12D suoNesadQ ssoulsng JOZHON [NEG seins, Aeg LZOZ/ZL/Z
0S'2S $ O0SzS $ +0 sexe} Apiedoid 701 aAng ym y1eQ« SuoHesado ssouisng JOEZWON Neg saunjuea AegG LzZoOZ/ZL/e
OG ALS $ 00929 $ bb sway aqeaibioj suojeiado ssouisng JOZHON [Neg sOINjUsA AEG LZOZ/OL/Z
jjosAed-uou 10} ajnpayos sseueaiB1o} ddd ajepdny
OS ZSL $ oO'SzS ¢ €0 anp sjunowe xe} Ayedoid 10; yaBpng uMOp-puIM MaIASY = SUOHRIadO SsoUIsng JOZHON [NEG soinjueA Aeg LZOZ/OL/Z
OO'SLE $ o0Szs $ 90 yom JOUd pue yaom JuaIND JO} AYANOR yseo MaIA|y = sUOHHeIEdO sseusng JOZHON [Neg saimusA AEG LZOZ/OL/Z
00°08 $ O00 00€ $ 62 dde 904 uoqesyddy a4 jeZHeN Aespury seinjus~ Ayieg = LZ0Z/6/Z
OS’ LL § OOGLE $ $0 G/@ yBnosyy AAnoe yUeg YM aly Yue COpjO ayepdy suOHeedO sseulsng BIB SUUD soimjUeA Aeg |, Z0Z/9/~
OG’ Z9¢ $ 00°S¢S $ 20 Guliodes YOW 40} sjuswesingsip JequUaAON ayepdr) Burodey Aojdnsyueg JOZHON Neg soinjuen Ae = LZOz/G/e
00°SZ2 $ oO Sze $ 90 YOW PO Buioday Aojdnsyueg BUNS SUYD saunjuap Apeq  LZOZ/G/Z
JEU MOIAGI O} SJOAY UBLG PU JSZ}ON [Ned YUM |jeD
OO'SLE $ o0°S2S $ 90 HOW PO Jeuly majnoy Bulpiodey Aoydniyueg JOZHON [Neg soinjuen Aeg = LZOZ/S/Z
oc ee § OOSLE $ 60 juawAed xe} Apiedoid jeuosiad ajddiy peoig suojeiedo ssouisng S018 SUYD sounjua, Ayieg LZOZ/G/Z
Buipuebes |eZHON [Neg pue UEZPAYOA ZI] YM 12D
OS Ziv ¢ o0Szs ¢ 60 xey Apedoid |eUOSIad 181 SUYD PUB PNAA UUM IED suoHeiedo ssouisng JOZHON [Neg seinen Aweg  Lz0z/G/zZ
0S°292 $ 00S¢S $ G0 SJUBWIIND| XE} OZOZ °81 UBYOD 9 PEN YWM 2D Buyiodey Ao\dnsyueg JOZHON [Neg seinjus,A Aeg  1Z0Z/G/Z
00°SzS $ 00°SzS $ Ot HOW PO MaIAeJ 0} UBL pue SHYD YIM EQ Buyoday Aajdnuyjueg [OZHON [Ned seinjusA Aeg LZ0d/b/e
00°SLY $ 00Gly $ OF HOW 190 MaIASI 0} SYD pur ined YM eQ Bugiodey Aojdnyueg siahy ueLig seinjua, Ae Lé0c/v/é
0G’ L9€ $ 00S¢S $ L0 sjunoose = suoyjeiedQ ssouisng fOZHON Ned seimusp AEG —LZ0Z/P/Z
Paeso|o - asia Wo AJO}SIY YUe SHUBDIAYY MaIASY
oosze $ oOOScZe F¢ OF YOW BSuylodey Aajdniyueg = 91a SUD Sounjusp Aeg = LZ0Z/P/Z
}O MeIAa! 0} SISA UBL puke [eZHAN INeg UUM 1]eD
0S'c9z $ 00 SzS §¢ gO YOW PO Mandy Bunoday Aojdnuyueg JOEZWON [Neg sous, Aeg WAAL TA
09°97 $ 00SzS $ 0 MBIABl HOW O Buniodey Aojdnyueg JOZHON [Neg seinjusp AEG =: LZ0Z/P/Z
junowy ajyey sinoyY uonduaseg AioBeaje5 yoofoig jeuolssajoid yuayy ajeq
aqelig a1qeyig

qml- 2761-02 :# eseD
(spidey pueid) ueBiyoiw Jo JOLYSIG W1a}SOMy4

TI ‘sounjuo, Ajjieg
Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 14 of 16

 

OS'S $ 00°S¢S $ 410 SJUBSLUSSINSIP MOIADY «= SUOTJEIadQ ssauIsng fOZHON (ney sainjusn Aeg 1Z0Z/SGZ/Z
00012 $ 00SZS $ 0 S}BWS JAayOJG WO dn-mMojjoOj aoUeINSUL OYG suUOHeIedO ssouIsng [8ZHON [Neg saumusA Aeg 1Z0z/SZz/Z
00'0LZ $ o0°SeS $ 70 Buyse} uoHeuIWOSIP suoeJedQ sseuisng JOZHON [neq seimjusA Aeg LZ0Z/PZ/Z
-UOU IL OP (8) (YH) UTI WO ewe MelAey
00°01LZ § 00 GZS $ 0 SoueiNsul JONbY je0uUed 0} JayYOiq SsoUBINSU| YUM suUOHeIEdG sseuisng JOZHON Neg soumuea Apeg LzZo0z/Pz/zZ
eyeoluNWIWOS pue asueoy Buimaigq NQHNO Gd MeIAgY
0g 49¢ $ o0SzS ¢$¢ 20 2 49)deYO 0} UOISI@AUOD JO} stay] Uado ajepdr) suoNeledCO ssoulsng [OZHON INedg SeinjueA Aieg Lz0Oz/E7zZ/Z
0S°2S $ 00 Sz¢S $ Lo syodas ssousaibio} ddd :94 (jouAed A4q) ue] jeu «= suoHeIedG ssouisng JOZHEN INeg seunjueA Aeg 1zZ0Z/Ez/zZ
09°2S $ o00°S¢S $ +0 JaAng wo) Jajsues/uojduinsse yLQp Uo dn-mojyjo4 suoHe:edo sseuisng [OZWON Neg sainjusA Aeg LZOT/ETZ/S
00°SOL $ 0062S $ 20 52} HPNe B COGS ALOP Aed 0} asiusq jrewe suoHeJedC sseuisng jOZHON INeq soinjusp AEG  LZOZ/ET/Z
00°SOL $ 00°S¢¢ $ 20 YPN ALOv :84 (YH) USA O} We = suONeJedO ssoulsng jOZWON [Neg sainjusa Aeg 1Z0Z/eZ/z
ose $ OOSLE $ LO SHUBDIBY WO sjuNnOoOe Huroday Aojdnuyueg BONO SUYD sainjusp Apeq 1LZ0z/zZZ/~
pasojo 10} SJuBWd}E}s YUeW UEP pue ‘aq ‘AON JSanbay
oo'Slé $ oo Sle $ OL syoayo Bulpueys}no ayepdn 0} sjuswiejeys Yue pue sishjeuy sseursng S08 SUUD SoinjusA Aeg 1Z0Z/ZzZ/zZ
syode juowAed malvos pue Ayayoe yueg oopjo ayepdy
OO'SLE $ 00°SZS $ 90 WINGIOIUI AA USF [euWS pUe SdQj IPN yLOpP MalAdy = suOHe1edO ssauIsng [OZHON [Neg sainjuer Aieg 4Z0Z/ZZ/Z
00°0LZ $ o00SzS $ v0 Vd pue Jeng yim sajsues) 4, Op :21 sew = suoNesedQ sseuisng JOZHON [Neg seine, Ae LZOZ/6L/Z
00012 $ 00°S¢S $ v0 AWAqoe YSeo MalAey = SUONe1edO sseuisng JOZHON [Neg seinjuer Ayieg 1Z0Z/91/Z
0g°292 $ o00Szs §$ GO SSOUDAIBIO} ddd :3J (youAed) uUeS7] UM [12D «= SuOHeIedO sseulsng JEZHON INedg seinjuea Aeg 1Z0Z/Z1/Z
00°SZ § oosSZe $¢ 20 yoresU0D Andes Sqq JO} sainpeyos Wy MeIAeYy «= SUOHHeadO sseuisng Bouled SUYUD soiNjUSA AEG LZ0Z/ZL/Z
00°SOL $ oO SzS $ 20 UOISUS}XE OOGG :84 NUIPOOAA Mapu YIM Siew = suoHeiedQ ssouisng JOZHON [Neg seimueA Ae LZO?/LL/2
00°SOL $ o00SzS $ 20 ayUejq suoReiadC sseuisng JOZHON [NEG seinjusA Aeg 1Z0Z/ZL/Z
Buibebus ‘a1 seon uyor pue (O35) pen yum sews
00°SOL $ 00°S2S $ ZO yoeJU0D Sz 2! dy UNM silewy =suoReiedO ssouisng JOZHON [Neg seinUsA Aeg LZOZ/L41/Z
OGLSL $ o00S¢s $ €0 Ayayoe yueq Mansy — suoJasedQ SseuIsng lOZHON [Ned seinjusA Aeg {LZOZ/LL/Z
OO'SLE $ 00925 $ 90 "YOOM ay} JO) sjuswUAed II 9 Idd MeIAay = suoHeiedg sseuisng fOZHON [Ned sainjusA Aeg 1ZOZ/9L/Z
OS ZSL $ o00°S2¢ $ €0 SOXE{ jBJOPS4 PUB Idd '21 PEN OAD WIM jjeQ suoHeiedg sseuisng [OZHON INeg sainyuen Aeg LZOZ/9L/Z
OS’ 281 $ oOS/E $ G0 Ayayoe yueq Copjo ayepdy = suoyesedcQ sseuisng BdNBg SHYD soinjusA AEG LZOZ/9L/Z
00°SOL $ 0062S $ 20 BOIOAU! OOSGGILOP Pue suoHeiedO ssouisng [OZHON INeq sainjusA Aeg  LZOZ/SL/Z
yiomieded uoyduinsse ¥LOP :21 Wd pue JaAng pew
00°SOL $ 00°Sz2S $ ZO Aed 0) uejd saAng jrewe pue Idd 13 pue yg MaIAaYy = suONeJadGO ssauisng JOZHON Neg seinjusp Aeg LZOZ/EL/Z
junouwy ajyey sunoH uoyduoseg MioBaye9 Joafoig = jeuoissajoig yuan) ajeq
aged aiqeiiia

aMl-2y6L-02 :# eased
(spidey pues) uebiYoIW Jo JOLYSIG UJE}SO"\

971 ‘saunjua, Ajqieg
Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 15 of 16

 

 

OS'cv9'so $ oLEL
OG LLG $ 00S¢S $ bb uoneusiulwipe eased 10j ayepdn pieog jusuindoq = suoneiedo ssoulsng JOZHON [Neg sainjusA Aeg LZOT/Z/C
OG L514 $ o0S¢es $ €0 daid xe} :81 JOSUNDD 9 PAN YY [|eQ suCHeIedO sseulsng JOZHON [Neg sainjusn Aeg 1Z0Z//Z/Z
OG ZLS $ 00GzS $ LL SSOUDAIBIO} ddd 40} Bujiodas gq MaIASy = SUO}eJedCO SseuIsng JOEZHON Ned sainjusa Apeg 1707Z/97/Z
OS ZL $ oOSZE $ GO AIAVOR S,.yoom Si4y YM Bly AAO Yue ayepdy sishjeuy ssouisng Bild SUYD seunjusa Apieg 1Z0Z/9Z/Z
OS CLL $ oosle ¢ €0 suojeyiouoses Burpodey Aojdnijueg BIB SUYD sainjusn AWeg }47Z0Z/9TZ/Z
yueg pue YOW Buipsebos jezpon ineg YM 112
OG /SE $ oosz¢ ¢ €0 SYD YUM Soai yueg Joy] Bumodey Ajjdniyueg = f@ZHON Neg seinjuaA AEG 1Z0Z/9Z/Z
os'4€E $ oosze $ +0 YOW JO} Sjusuisje}s YUeG SP PUB ONd Jsenbay BHumoday Adjdnsyueg = BdUlaqi SUYD SNjuan AEG —LZOZ/9T/Z
0S°29Z $ oosze $ LO sjuawayeys yueg 41 Bumodey Aoydniyueg BdUN8d SUUD sainjuen Aeg |Z07/9Z/Z
ysonbel pue anal pue ‘syuewieze}s Buissiw ysenbei
‘YUE SPJUCDIOW LUO PaAlsoe! SjUBWA}e}s yUeg MeIASY
OS ZLP $ ooszs $¢ 60 ASN 0} 1yBIuJeAo pue yey LSA dnyoIq suoHeJedo sseulsng JOZHON [Neg seinjus, Aeg |1Z0Z/9Z/Z
00012 $ ooccs $ FO sjunowe suojeiedQ sseuisng [OZHON [Neg seinuen AEG 1207/97/~
Buipueysyno :dJ diy ewe pue sea) 1SM MaIAay
og'Zs $ ooSs¢s $ 10 S89} S9}SN] :21 ISN YIM RO suoHeJedQ ssoulsng JOZHON [Neg seins, Aieg 1Z0Z/9Z/Z
OO'SLE § o00SzS $¢ 90 UOISIBAUOD { JO}deYS 10; suedoid 0} aBeIaACD =suoNeiadO ssoulsng JOZHON Neg samueA Apeg 1207z/9Z/Z
Buyyjaoued sjrewia soueinsul 0} puodsal 9 peay
00°0LZ $ ooses ¢ VO ydep jjouAed Ag YM Buliodes ddd day MeiAey = suoHesedO sseuisng jOZHON [Neg sainjus, Aieg 1.Z0Z/9Z/Z
00°SOL $¢ ooSszs ¢ zo 6M Bunsenbe, OOgGG/ioypne LO YIM slew suoHeiedo sseuisng JOZHON (Neg seunjuea Aeg 4z0z/Gz/~
yunowy ayey sinoH uondusseg AuoGaje4 jooloi1g = jeuolssejoig qual jeg
aged a1qeyia

aml 2761-02 :# aseg
(spidey pues) uebiyoiw Jo JOLYSIG Usa}SEn\

OT ‘sainjuaa, Aj jieg
Case:20-01947-jwb Doc #:447-7 Filed: 03/16/2021 Page 16 of 16

BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

 

 

Expense Amount
Parking $ 3.00
Postage $ 51.78
Pacer Fees $ 683.90
Total $ 738.68

 

 

 
